          Case 5:17-cr-00390-JS Document 295 Filed 05/11/20 Page 1 of 4




                           IN THE UNITED STATES COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                       :
                                               :
     v.                                        : District Court Case No. 5:17-cr-00390-001
                                               :
EDWIN PAWLOWSKI                                :

                 RESPONSE TO GOVERNMENT OPPOSITION RESPONSE

             1. The Government attempts to minimize the health situation of Mr. Pawlowski by

     stating that currently his medical ailments do not present any impediment to his ability to self

     care in the institution. That is completely irrelevant. It is the extreme risk of future death or

     serious complications due to his being an extremely vulnerable individual under the COVID-19

     guidelines. The man in front of a firing squad may be currently very healthy, but if the rifles are

     not ordered to stand down, he will be dead. The Attorney General’s own memo reflects the need

     for home confinement for high risk individuals, not highly sick individuals.

             That being said, Mr. Pawlowski has hypertension and was treated for one week at

     Danbury Hospital in January 2019 for heart complications due to this condition.

             Mr. Pawlowski has a herpes virus infection of the eye that results in a compromised

     immune system.

             Mr. Pawlowski has dyspnea with history of COPD which requires him to sleep every

     night with a CPAP (Continuous positive air pressure) machine to assist his breathing

             Mr. Pawlowski has one lung, which is reflected in the medical records and is further

     reflected by Statrad radiology report which states a “left hemithoracic opacification and shift of

     the mediastinum and heart to the left.” This opacification is consistent with the surgical history

     of prior pulmonectomy (left lung removal). The records reflect Mr. Pawlowski’s real concern for

     this condition, prior to the COVID-19 pandemic, when on 12/15/19 he requested a pneumonia

     injection because he knew of his extreme vulnerability to lung issues.
   Case 5:17-cr-00390-JS Document 295 Filed 05/11/20 Page 2 of 4



        2. The Government maintains that the BOP is satisfactorily carrying out their protection

of Mr. Pawlowski. Nothing could be further from the truth. The class action lawsuit filed

against FCI-Danbury and its exhibits (which was previously sent to the Court) demonstrates the

fallacy of this position.

        3. Every component of the guidelines set up by Attorney General William Barr for

compassionate release/home confinement is present in the analyses of Mr. Pawlowski”s

situation:

                 A) Non-violent crimes

                 B) Not likely to re-offend

                 C) Adequate home plan

                 D) Serious risk of death or serious complications due to health/age

                 considerations.

        There is absolutely nothing in the Attorney General’s guidance that discusses the length

of the sentence left to serve. The absence of that factor is for good reason: significant risk of

death is never a component of any sentence, no matter how long that sentence may be.

        4. It is clear and undeniable that without action by this Court that Mr. Pawlowski housed

  in the environment as is present at FCI-Danbury is at an extremely high risk of being infected

with COVID-19. It is also clear and undeniable that if this high probability of COVID-19

infection occurs, a high probability of death or serious long term consequences will follow. It

is simply inconceivable to me that this Court, the Government, or any caring reasonable person

would allow the risk of this happening to Mr. Pawlowski for the crime of illegal campaign

contributions



                                              2
  Case 5:17-cr-00390-JS Document 295 Filed 05/11/20 Page 3 of 4



                                         Respectfully submitted,



Date: March 20, 2020                     /s/ Jack McMahon
                                         Jack McMahon
                                         Attorney for Edwin Pawlowski
                                         ID: 26798
                                         Law Office of Jack McMahon
                                         139 North Croskey Street
                                         Philadelphia, PA 19103
                                         T: 215-985-4443
                                         F: 215-985-4416




                             3
           Case 5:17-cr-00390-JS Document 295 Filed 05/11/20 Page 4 of 4




                                       CERTIFICATE OF SERVICE

        The undersigned hereby certify that on this date a copy of the foregoing Motion of Defendant
Edwin Pawlowski for Release Pending Appeal and accompanying Memorandum of Law were
electronically served by the Court’s electronic case filing system upon the following:

Anthony Wzorek, AUSA
Michelle Morgan, AUSA
Office of the United States Attorney
615 Chestnut Street, Suite 1250
Philadelphia, PA 19106



Date: May 11, 2020                                              /s/ Jack McMahon
                                                                Jack McMahon
                                                                ID: 26798
                                                                Law Office of Jack McMahon
                                                                139 North Croskey Street
                                                                Philadelphia, PA 19103
                                                                T: 215-985-4443
                                                                F: 215-985-4416
